                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                                      )
                                                               )
           Plaintiff,                                          )
                                                               )
                   v.                                          )   Case No. 1:19-cr-00103-TWP-DLP
                                                               )
KERRI AGEE, aka Kerri Agee-Smith,                              )   -01
KELLY ISLEY,                                                   )   -02
NICOLE SMITH, aka Nicole Smith-Kelso,                          )   -03
CHAD GRIFFIN, and                                              )   -04
MATTHEW SMITH,                                                 )   -05
                                                               )
           Defendants.                                         )

                                    ENTRY ON MOTIONS IN LIMINE

           This matter is before the Court on Motions in Limine filed by Defendant Kerri Agee ("Ms.

Agee") (Filing No. 131; Filing No. 143);1 and Plaintiff United States of America ("the

Government") (Filing No. 144). Ms. Agee and co-Defendants Kelly Isley ("Ms. Isley"), Nicole

Smith-Kelso ("Ms. Smith-Kelso"), Chad Griffin ("Mr. Griffin"), and Matthew Smith ("Mr.

Smith") are set to be tried by a jury on July 26, 2021, on multiple counts of wire fraud affecting a

financial institution and conspiracy to commit wire fraud affecting a financial institution. For the

following reasons, the Motions in Limine are granted in part and denied in part.

                                         I.      LEGAL STANDARD

           "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.



1
    Ms. Smith-Kelso moved to join in Ms. Agee's Motion in Limine, which the Court granted (Filing No. 154).
Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

trial so questions of foundation, relevancy, and prejudice may be resolved in context. Id. at 1400–

01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

is unable to determine whether the evidence should be excluded. Id. at 1401.

                                       II.    DISCUSSION

       The Government's Motion in Limine seek a ruling to admit lay opinion testimony and to

exclude evidence and argument seeking to "blame the victim." Ms. Agee's Motions in Limine

seeks a ruling to expand the scope of cross examination and to prohibit certain evidence and

argument. The Court will address each Motion in turn.

A.     Government's Motion to admit lay opinion testimony

       The Government asks the Court to permit lay opinion testimony from four Small Business

Administration ("SBA") employees—Frank Pucci, Michelle Serrano, Janel Newbold, and Theresa

Hendrix—or alternatively to call these witnesses as experts on the SBA's rules and processes.

These witnesses are expected to testify about the rules and processes for approving SBA

guaranteed loans and for requesting that the SBA honor those guarantees based upon the witnesses'

particularized, personal knowledge that they acquired through their work at the SBA. They also

are expected to testify concerning whether certain loans originated or packaged by the Defendants

complied with those rules.

       Frank Pucci and Theresa Hendrix worked on the guarantee side of the SBA, and they

approved guarantees and modifications to those guarantees or supervised others who did. Janel

Newbold and Michelle Serrano worked on the purchasing side of the SBA, and they decided




                                                  2
whether the SBA would honor the guarantees. Each of these witnesses has decades of experience

working at the SBA as well as prior relevant experience.

       The Government asserts that the Rules of Evidence permit a witness who is not testifying

as an expert to offer opinion testimony if it is "(a) rationally based on the witness's perception; (b)

helpful to clearly understanding the witness's testimony or to determining a fact in issue; and (c)

not based on scientific, technical, or other specialized knowledge within the scope of Rule 702."

Federal Rule of Evidence 701. For example, the Government notes, courts have permitted bank

witnesses to offer lay opinion testimony about lending decisions the witnesses were not personally

involved in when those witnesses had contemporaneous personal knowledge of the bank's

underwriting practices via their employment with that bank. See United States v. Kerley, 784 F.3d

327, 337 (6th Cir. 2015) ("The fact that neither witness was personally involved in the loan

transactions at issue does not preclude their testimony under Rule 701.").

       The Government argues that the proposed testimony by the SBA witnesses qualifies as

permissible fact and lay opinion testimony. Testimony about whether certain loans comply with

SBA rules is permissible lay opinion testimony; because the SBA witnesses acquired their

knowledge of SBA rules and practices during the course of their employment with the SBA, and

their testimony will be limited to their personal knowledge of SBA rules and practices, their

testimony is not expert testimony.

       The Government further asserts that, if the Court views this testimony to be expert

testimony, it has provided in its Motion a written summary of the expected testimony and the

qualifications of each of the witnesses pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G).

       Ms. Agee responds that the Court should allow only testimony and evidence concerning

the rules, regulations, and standard operating procedures governing the SBA programs, not




                                                  3
whether any of the Defendants violated such rules or hypothetical and speculative testimony as to

whether a submission to the SBA would have been rejected had the assumed violation of the rule

been discovered. Ms. Agee argues the Government should not be allowed to offer opinions

through its witnesses as to whether the Defendants violated the rules in specific instances or as to

how the rules apply to hypothetical situations. Ms. Agee points to United States v. Van Eyl, 468

F.3d 428, 437 (7th Cir. 2006), where the Seventh Circuit affirmed the district court's decision to

exclude all lay witness testimony about the witnesses' beliefs that the defendant's actions were

unlawful.

       The Government's Motion in Limine is granted in part and denied in part as follows.

The Government's four SBA witnesses and their proposed testimony meet the criteria of Rule 701

for lay opinion testimony. The Court notes that the lay witnesses in Van Eyl were merely co-

workers. Here, the SBA witnesses acquired their knowledge of SBA rules and practices during

the course of their employment with the SBA, and their testimony will be limited to their personal

knowledge of SBA rules and practices. Therefore, the Court will allow the four SBA witnesses to

provide fact and lay opinion testimony about the rules, regulations, and standard operating

procedures governing the SBA programs as well as fact and lay opinion testimony about the

Defendants' conduct and whether the witnesses believe that the conduct complied with SBA rules,

regulations, and standard operating procedures. However, these lay witnesses may not provide

hypothetical or speculative testimony as such would be unfairly prejudicial and likely would not

be helpful to understanding the testimony or determining a fact in issue.

       The Government has provided notice of its intention to qualify those same four witnesses

as experts on SBA rules and processes pursuant to Rule 16(a)(1)(G). If the Government moves to




                                                 4
qualify its witnesses as experts so that the witness may answer hypothetical questions, it may make

that motion during trial.

B.     Government's Motion to exclude evidence and argument seeking to blame the victim

       In its second Motion in Limine, the Government asks the Court to prohibit the Defendants

from presenting evidence or argument that seeks to "blame the Small Business Administration

(SBA) for the defendants' fraudulent scheme." (Filing No. 144 at 1.) The Defendants are alleged

to have perpetrated a scheme to defraud the SBA by fraudulently obtaining loan guarantees and

then inducing the SBA to purchase the guarantees. The Defendants allegedly deceived the SBA,

and the Government argues that the Defendants may attempt at trial to place blame on the SBA by

suggesting the SBA did not do its own due diligence. The Government asserts that the Seventh

Circuit has long held that "the perpetrator of a fraud may not defend himself by blaming the victim

for being duped." United States v. Serfling, 504 F.3d 672, 679 (7th Cir. 2007).

       Where     the   Defendants    intended   to   deceive   the   SBA     and   made    material

misrepresentations—that is, statements "having a tendency to influence or to be capable of

influencing the decision-maker," United States v. Weimert, 819 F.3d 351, 355 (7th Cir. 2016)—it

is irrelevant whether the SBA knew of the deceitful practice or was negligent in failing to stop it.

Thus, the Government asserts, the Court should prohibit the Defendants from "introducing any

evidence or argument that the SBA was negligent in its approval or purchase of the loan guaranties

at issue in this case or in the documentary requirements it placed on loan proceeds categorized as

working capital." (Filing No. 144 at 2.)

       Ms. Agee responds that the Defendants have been charged with participating in a scheme

to defraud affecting a financial institution, thereby putting a financial institution at a new or

increased risk of loss. See United States v. Marr, 760 F.3d 733, 743–44 (7th Cir. 2014). In its




                                                 5
Motion, the Government asserts that the SBA is the victim and the Defendants will seek to blame

the victim. However, Ms. Agee argues, the victim in a wire fraud scheme affecting a financial

institution is the financial institution, not a government agency. See United States v. Agne, 214

F.3d 47, 52 (1st Cir. 2000). Ms. Agee asserts that the SBA is not a "financial institution" and

cannot be a victim, pointing to 18 U.S.C. § 20.

       Ms. Agee argues the Government should not be permitted to mischaracterize the SBA as

the victim in order to shield it from an accurate defense to the charges. She contends the evidence

will show the SBA did not communicate policies and guidelines to its loan specialists, who in turn

made inconsistent decisions that guided the Defendants' conduct. The Defendants sought and

obtained advice from SBA personnel on how to get loans approved in complex situations. And

the alleged material omissions of fact were facts to which the SBA had easy access but did nothing

to discover or verify. When a loan defaulted, the SBA quickly compromised its loss with the banks

who funded the loans in question rather than seek insurance proceeds to cover the full amount of

the guarantee. Ms. Agee asserts that this evidence shows a lack of intent to defraud the SBA and

a lack of materiality of any omitted facts. By seeking to prohibit evidence "seeking to blame the

victim," the Government is asking the Court to prohibit the Defendants from presenting a defense,

and the Defendants have a right to present a meaningful defense.

       The Court first notes that "the wire fraud statute only requires the government to prove that

a defendant intended for his or her scheme to defraud someone, a financial institution does not

need to be the intended victim." Marr, 760 F.3d at 744 (emphasis in original). However, the Court

concludes that Ms. Agee's position is well-taken. The Defendants are entitled to present a

meaningful defense to the criminal charges against them. It appears at this stage that the

Defendants do not intend to "defend [themselves] by [simply] blaming the victim for being duped."




                                                  6
Serfling, 504 F.3d at 679. Rather, Defendants intend to present evidence that will go to the issues

of their state of mind, intent, and materiality of allegedly omitted facts. At this pretrial stage, the

Government has not shown that the evidence clearly is not admissible for any purpose, so the

evidentiary ruling must be deferred until trial so that questions of relevance and prejudice may be

resolved in context. Therefore, the Court denies this Motion in Limine.

C.         Ms. Agee's Motion in Limine

           In her Motion in Limine, Ms. Agee asks the Court to prohibit the Government from

presenting argument or evidence about (1) her alleged expenditure of funds, (2) other litigation

and allegations against Ms. Agee, (3) what the "law" is, (4) hearsay from alleged co-

conspirators/co-Defendants without a Santiago proffer, (5) incriminating statements from alleged

co-conspirators/co-Defendants, and (6) inappropriate lay opinion testimony. She also asks the

Court to expand the scope of cross examination under Federal Rule of Evidence 611(b).2

           1.      Ms. Agee's alleged expenditure of funds

           Ms. Agee first asks the Court to exclude any evidence or argument about her expenditure

of funds as this evidence and argument is not relevant to the criminal charges against her and

would only be presented to unfairly prejudice her. In response, the Government notes that it "does

not object to this motion, and it will not refer to Agee's personal expenditures in its case in chief."

(Filing No. 161 at 1.) Evidence and argument about Ms. Agee's expenditure of funds is not relevant

and would be unfairly prejudicial; accordingly, the Motion is granted and the parties are

prohibited from presenting evidence and argument about Ms. Agee's expenditure of funds.




2
    None of Ms. Agee's co-Defendants responded or objected to her Motion in Limine.


                                                         7
       2.      Other litigation and allegations against Ms. Agee

       Ms. Agee asks the Court to prohibit the parties from discussing other litigation involving

her, including her divorce proceedings with co-Defendant Mr. Smith, litigation with the company

that acquired Banc-Serv, and her 2020 bankruptcy proceedings. She asserts that this other

litigation is irrelevant, unduly prejudicial, and inadmissible under Rule 404(b). "The United States

does not object to this motion, and it will not refer to Defendant Agee's litigation in its case in

chief." (Filing No. 161 at 1.) Ms. Agee's argument is well-taken, and the Court grants this request;

the parties are not permitted to present evidence or argument about Ms. Agee's other litigation.

       3.      What the "law" is

       Ms. Agee requests exclusion of any legal testimony or argument concerning the SBA

guidelines, regulations, and standard operating procedures governing the SBA loan programs at

issue in this case. She asserts that allegations in the Amended Indictment "indicate that the

Government intends to focus the jury's attention at trial as to 'what the law is' as it relates to the

SBA loan programs at issue." (Filing No. 131 at 5.) However, she argues, the Seventh Circuit is

clear that instructing the jury on the law is the Court's responsibility; that is not the role of the

attorneys or witnesses. See United States v. Caputo, 517 F.3d 935, 942 (7th Cir. 2008).

       Ms. Agee further contends,

       The Court should examine any statutes, regulations, standard operating procedures,
       or "guidelines" that the Court decides apply to the facts of this case and decide
       whether it is appropriate to instruct the jury on them at the conclusion of trial.
       Without the Court acting as gatekeeper in this fashion, the Government will likely
       attempt to persuade the jury that what the SBA says the law is, is the law. Jurors
       cannot be expected to appreciate the subtleties and legal distinctions between
       agency "guidelines" or standard operating procedures and regulations; or
       regulations and statutes. They should not have to. Seasoned lawyers sometimes
       misapprehend those distinctions.

(Filing No. 131 at 5.)




                                                  8
       In response, the Government acknowledges expert witnesses cannot directly testify as to

the meaning of "statute[s] and regulations," Caputo, 517 F.3d at 942; however, "experts are

allowed to testify about how they enforce regulations, whether transactions comply with

regulations, and how they ensure that the public knows about regulations." United States v. Davis,

471 F.3d 783, 789 (7th Cir. 2006). A witness may testify about how a government agency

interprets a rule without such testimony being an improper interpretation of the law.

       The SBA witnesses will not testify as legal experts as to what the law is as it relates to the

SBA loan programs at issue, and they will not be asked to interpret a regulation or a statute.

Instead, these witnesses will explain the rules set out in the SBA standard operating procedures,

which guided their own loan guarantee and purchasing decisions as SBA employees and whether

the loans in questions complied with those rules. The Government argues that this is proper fact

and lay opinion testimony that does not amount to a legal conclusion.

       The Court is persuaded by the Government's argument. At this stage, Ms. Agee's broad,

categorical request cannot be granted in limine, and specific objections should be raised during

the course of trial so that objections can be resolved in context. The Court directs the parties to

the discussion and conclusion above regarding the Government's Motion for lay opinion testimony

from the SBA witnesses about the SBA rules, regulations, and standard operating procedures.

       4.      Hearsay from alleged co-conspirators/co-Defendants without a Santiago
               proffer

       Ms. Agee asks the Court to prohibit the Government from introducing any statements of

alleged co-conspirators without first meeting its burden pursuant to Rules of Evidence 801 and

802 and United States v. Santiago, 582 F.2d 1128 (7th Cir. 1978). "Ms. Agee moves in an

abundance of caution for an order prohibiting the introduction of any such statements unless and

until the Santiago criteria are established by a preponderance of the evidence." (Filing No. 131 at



                                                 9
6.) The Government responds, "[a]s the United States timely filed a Santiago Proffer, this motion

is moot." (Filing No. 161 at 4.) The Government filed a Santiago proffer, and two Defendants,

including Ms. Agee, have filed responses to the Santiago proffer (see Filing No. 147; Filing No.

159; Filing No. 168). The Court denies as moot this request under the Motion in Limine and will

address the Santiago proffer under separate order.

       5.      Incriminating statements from alleged co-conspirators/co-Defendants

       For her next request, Ms. Agee explains,

               Pursuant to Bruton v. United States, 391 U.S. 123 (1968) and in the
       alternative to her motion to sever, which is also being filed today, Ms. Agee
       respectfully moves the Court in limine to prohibit the United States and its Counsel
       from introducing any incriminating statements of alleged co-conspirators who are
       not going to testify. In particular, Ms. Agee has identified in her motion to sever
       certain portions of the confessions of co-Defendant Kelly Isley which are incapable
       of being redacted in a manner that does not clearly implicate Ms. Agee. Cf.
       Richardson v. Marsh, 481 U.S. 200 (1987); see also United States v. Bronk, 604 F.
       Supp. 743, (W.D. Wis. 1985) (acknowledging, in denying defendants' motion for
       severance, that the government "must purge" references to other defendants
       contained in any extrajudicial statements of a non-testifying defendant or risk
       declaration of a mistrial should prejudicial references to other defendants occur).
       "[R]edactions that replace a proper name with an obvious blank, the word 'delete,'
       a symbol, or similarly notify the jury that a name has been deleted are similar
       enough to Bruton's unredacted confessions as to warrant the same legal results."
       Gray v. Maryland, 523 U.S. 185, 195 (1998). If the government persists in trying
       Ms. Agee with Ms. Isley and the other co- Defendants, then it must be prohibited
       from introducing confessions from Ms. Isley that implicate Ms. Agee.

(Filing No. 131 at 7.)

       The Government responds,

       This motion should be denied in its entirety. However, because it is so interrelated
       with Defendant Agee's Motion to Sever (Dkt. 132, 133)[,] [t]he United States is
       filing a combined response to that motion to sever and the instant motion in limine,
       rather than duplicating the same analysis in two separate responses.

(Filing No. 161 at 4.) For the reasons discussed below in the section concerning the Motion to

Sever, this request is denied.




                                               10
       6.        Inappropriate lay opinion testimony

       Ms. Agee asks the Court to exclude inappropriate lay opinion testimony from government

agents, especially where they may be called to also provide expert testimony. If such "dual

testimony" is provided, Ms. Agee asks that the Court ensure the jury clearly understands when the

witness is testifying as an expert and when providing lay opinion testimony. Ms. Agee argues that

the government agent witnesses should not be permitted to give opinion testimony as to the

interpretation of unambiguous statements (some of which appear in the Amended Indictment), and

they should not be permitted to give lay opinions about the interpretation of ambiguous SBA

policies, regulations, and standard operating procedures.

       The Government responds that this request should be denied as moot because it is not going

to call its witnesses as expert witnesses, its witness (Christopher Conn) will not provide testimony

about unambiguous statements but only about ambiguous statements he learned during the course

of his investigation, and lay opinion testimony about SBA rules, policies, regulations, and standard

operating procedures, will be properly offered through the SBA employee witnesses. The

Government further notes that its witnesses will not provide "dual testimony," so Ms. Agee's

concern is inapt.

       Based on the Government's assertions and because Ms. Agee has not shown that this

evidence clearly is not admissible for any purpose, the in limine request is denied. If such evidence

is offered, an evidentiary ruling must be deferred and ruled upon within the context of trial.

       7.        Expanding the scope of cross examination

       Lastly,

               Ms. Agee anticipates that the government will elicit testimony from law
       enforcement officers who participated in the investigation of this case and from
       other witnesses with first-hand knowledge of the events in question. Ms. Agee
       further anticipates that the testimony from these witnesses may be so limited in



                                                 11
       scope that she will need to retain them under subpoena (or, pursuant to an
       agreement with the government) as defense witnesses following their testimony.
       Rule 611(b) of the Federal Rules of Evidence provides that "[c]ross-examination
       should be limited to the subject matter of direct examination and matters affecting
       the credibility of the witness," but further provides that the Court "may, in the
       exercise of discretion, permit inquiry into additional matters as if on direct
       examination." Ms. Agee requests leave to expand the scope of cross-examination
       so that government witnesses who testify will not need to do so on two separate
       occasions.

(Filing No. 131 at 10.) Ms. Agee argues that this will promote judicial economy and the

convenience of witnesses.

       In response, the Government notes that it "has no objection to expanding the scope of cross

examination for witnesses in order to facilitate judicial economy and the convenience of the

witnesses." (Filing No. 161 at 5.) The Government further requests "that the Court order defense

counsel to refrain from leading questioning when delving into a subject matter that was not covered

on direct examination in accordance with Federal Rule of Evidence 611(b)-(c)." Id.

       Because the Government does not object to expanding the scope of cross examination, and

because this will promote judicial economy and the convenience of witnesses, the Court grants

Ms. Agee's request to expand the scope of cross examination with the admonishment that leading

questions should not be used for subject matters not covered during direct examination.

                                     III.   CONCLUSION

       For the reasons stated above, the Court GRANTS in part and DENIES in part the parties'

Motions in Limine. Ms. Agee's Motion in Limine at Filing No. 131 is granted in part and denied

in part. The Government's Motion in Limine at Filing No. 143 is granted in part and denied in

part, and the Government's Motion in Limine at Filing No. 144 is denied.

       An order in limine is not a final, appealable order. If the parties believe that evidence

excluded by this Order becomes relevant or otherwise admissible during the course of the trial,




                                                12
counsel may approach the bench and request a hearing outside the presence of the jury. Likewise,

if the parties believe that specific evidence is inadmissible during the course of the trial, counsel

may raise specific objections to that evidence.

       SO ORDERED.

Date: 7/9/2021



 DISTRIBUTION:

 Jonathan A. Bont                                       Terry Wayne Tolliver
 PAGANELLI LAW GROUP                                    BRATTAIN MINNIX GARCIA
 jon@paganelligroup.com                                 Terry@BMGIndy.com

 James H. Voyles                                        Michael J. Donahoe
 VOYLES VAIANA LUKEMEYER BALDWIN                        INDIANA FEDERAL COMMUNITY
 & WEBB                                                 DEFENDERS
 jvoyles@voyleslegal.com                                mike.donahoe@fd.org

 Jennifer Lukemeyer                                     William E. Johnston
 VOYLES VAIANA LUKEMEYER BALDWIN                        US DEPARTMENT OF JUSTICE
 & WEBB                                                 william.johnston4@usdoj.gov
 jlukemeyer@voyleslegal.com
                                                        Vasanth Raman Sridharan
 James A. Edgar                                         US DEPARTMENT OF JUSTICE
 J. EDGAR LAW OFFICES, PC.                              vasanth.sridharan@usdoj.gov
 jedgarlawyer@gmail.com




                                                  13
